Citation Nr: 1630833	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of service-connected compensation benefits in the amount of $11,929.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to August 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 1995, the Veteran married D.T.; the Veteran informed her representative of their divorce in February 1999 and reported it to an April 1999 VA examiner in conjunction with a claim for benefits.

2.  The AOJ received a September 2011 Dependency Questionnaire showing a dependency change.

3.  In November 2011, the AOJ removed D.T. from the Veteran's award, effective November 1, 2004, creating an overpayment in the amount of $11,929.  

4.  VA was not without fault in continuing to pay the Veteran an additional amount of compensation for her spouse for six years after having constructive notice of a change in her marital status in the April 1999 VA examination report (which was conducted in conjunction with a claim for compensation).  

5.  The Veteran was partially at fault by continuing to accept payment of the dependent benefit but, given her learning disability, it is at least as likely as not (a 50 percent or better probability) that she was unaware of the amount of money being deposited into her bank account each month.

6.  The AOJ's fault in failing to act on information which was constructively of record for nearly six years outweighs the fault on the Veteran's part in continuing to accept the additional dependent benefits.


CONCLUSION OF LAW

Given the facts of the situation (as noted above), recovery of the overpayment of dependent benefits in the amount of $11,929 would be against equity and good conscience.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA does not apply to a claim for relief under Chapter 53 of Title 38 of the United States Code (pertaining to waiver of recovery of overpayments).  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).  

Legal Criteria, Factual Background, and Analysis

As a preliminary matter, in a claim for waiver of recovery of overpayment, if a veteran challenges the validity of the debt, that issue must be adjudicated by the AOJ.  However, the Veteran has not challenged the validity of the debt here.  Therefore, that matter is not for consideration here.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived.  38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  Although not exhaustive, in making this determination, the following elements will be considered: (1) whether actions of the debtor contribute to creation of the debt;  (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities); (4) whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) whether failure to make restitution would result in unfair gain to the debtor; and (6) whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.  

VA's working definition of "fault" is "the commission or omission of an act that directly results in the creation of the debt."  See Veteran's Benefits Administration (VBA) Circular 20-90-5, Feb. 12, 1990.  Fault should initially be considered relative to the degree of control the Veteran had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government.  The age, financial experience, and education of the debtor should also be considered in these determinations.  

As a threshold matter, the AOJ has conceded in its February 2012 decision that there was no indication of fraud, misrepresentation or bad faith on the part of the Veteran in this case, and the Board concurs with that finding.  Thus, the Board finds that she is eligible for consideration of a waiver of recovery of the overpayment at issue.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Consequently, the analysis will turn to whether equity and good conscience requires a favorable decision.  While the Board is cognizant of the importance of all the relevant factors listed above, it notes that the balance of fault, unjust enrichment, and undue hardship are of particular importance here.

The record shows that the Veteran and her second husband, D.T., were married in July 1995, and her compensation rate was adjusted accordingly after she notified VA of the change in marital status.  An April 1999 VA examination report (secured in conjunction with a claim for compensation), shows the Veteran said her second marriage lasted three years.  She also reported dropping out of school in the 10th grade due to learning disabilities.  A March 1999 VA evaluation notes she reported being divorced twice, and said she had a Master's degree in social work.  

In December 2011, the Veteran indicated she divorced her last husband in 1999, and at the time was working closely with her representative in Little Rock.  She said that she reported the divorce to them, and pointed to an intake examination prior to an October 2004 surgery that noted she was divorced.  She also alleged that she did not know that she was being overpaid for the years since her divorce because she had a learning disability which forced her to drop out of high school, specifically because she struggled with mathematics.  A separate statement indicates she reported her second divorce to VA in 1999, and believed that VA was aware of that divorce.  

In March 2012, she argued that she had not committed fraud or engaged in bad faith.  She said that her ratings were continually changing and she was not sure exactly how much money she was supposed to be entitled to.  In addition, she said that given her severe learning disabilities, she tried to be very vocal with her representative and RO about her situation regarding her divorce and frequent examinations.  In May 2012, the Veteran argued that she notified VA in February 1999 about her divorce.  In a subsequent appellate brief, she added that she told the doctor during a February 1999 VA examination that she was divorced, and was unaware that this did not constitute notification for VA purposes.

At the June 2016 hearing, the Veteran testified that she had extreme dyslexia which has interfered with her ability to handle correspondence with numbers and letters.  She indicated that she called her representative and told them that she had divorced her second husband.  They informed her that she did not need to take any further steps.  She maintained that it was not until a few years later that she was made aware that she had been overpaid.  She indicated that her dyslexia rendered her unable to keep track of her financial statements.  

The Board notes that the Veteran contends she was not at fault for the creation of the overpayment because she had reported her divorce to her representative and to VA providers, and was not advised that she needed to take further action.  The record reflects that the Veteran has been married twice, and with the exception of the last divorce, had consistently submitted timely paperwork notifying VA of her changes in dependency status (regardless of whether they benefitted her financially or not).  However, while such evidence suggests the Veteran has consistently acted in good faith regarding her dependency status, it also indicates that she was aware that additional paperwork needed to be filed beyond merely informing her representative that she had divorced D.T.  While there are certainly mitigating factors (to be discussed below), the Veteran is not without fault in the creation of the overpayment. 

On the other hand, VA was also not without fault in the creation of the overpayment.  Notably, the record confirms that the Veteran reported her divorce during a February 1999 VA examination report (shortly after her divorce) that was conducted in conjunction with a claim for benefits, as well as on March 1999 VA evaluation.  An October 2004 VA evaluation also notes that she was divorced.  Such records are constructively of record, and more critically, the February 1999 examination report should have been explicitly reviewed by the AOJ as part of an adjudication of a claim for benefits.  Thus, VA had constructive notice of her divorce shortly after it took effect, and on multiple occasions thereafter.  Moreover, a handwritten note on a September 2011 dependency questionnaire indicating the Veteran had completed the same form in 1999 is consistent with her allegations throughout the record that she informed VA of a change in dependency status in 1999.  

Turning to unjust enrichment, it is not in dispute that the failure to recoup the debt accrued in this case would result in unjust enrichment of the Veteran at the expense of the government.  Certainly, the Veteran's acceptance of the additional benefits over the years represents constructive knowledge that she was receiving additional compensation to which she was not entitled.  However, the Board finds the Veteran has presented credible statements and testimony indicating she did not have actual knowledge of any unjust enrichment until the AOJ notified her of the overpayment amount in September 2011.  In so finding, the Board notes that she has consistently alleged having a severe learning disability (identified as dyslexia) which causes significant difficulty in understanding her financials, and thus simply arranged for her compensation benefits to be direct deposited into her accounts without paying attention to the precise amounts being deposited.  Notably, she also reported to the February 1999 VA examiner (long before the overpayment issue arose) that she dropped out of school in the 10th grade because of a learning disability.  That report is also consistent with her testimony at the videoconference hearing and her statements in support of her claim.  Furthermore, the Board notes that she has a graduate degree in social work, which renders her competent to provide substantive testimony regarding cognitive disorders (such as a learning disability).  

In light of the above, the Board finds there is competent and credible evidence that the Veteran suffers from a learning disability that at least as likely as not rendered here aware of the monthly compensation rates.  Absent that, she would not have had actual knowledge of any unjust enrichment as a result of a failure to expressly report a change in dependency status.  Furthermore, as noted above, VA allowed the continued payment of additional compensation despite having constructive notice of her divorce in the February 1999 VA examination report that should have been explicitly considered in conjunction with a compensation claim, and therefore also bears partial responsibility for the extent of unjust enrichment in this case.  This is a mitigating factor that must be considered when evaluating whether she had actual knowledge of said enrichment.

The Board finds that fault has been established in part by both the VA and the Veteran.  However, considering that the evidence reasonably shows the Veteran is reasonably shown to have lacked actual knowledge of the overpayment, the Board finds that the AOJ's inaction for over six years (despite having constructive notice of the divorce) is of greater consequence than the Veteran's unknowing inaction.  Accordingly, the balance of the faults lies with the AOJ, and recovering the debt in the amount of $11,929 would be against equity and good conscience; the debt is waived.


ORDER

Waiver of recovery of the overpayment of dependent benefits in the amount of $11,929 is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


